UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-2190



LUIS JAVIER LOPEZ; CLAUDIA PATRICIA ORTEGA-AGUIRRE; DAVID
LOPEZ; SABASTIAN LOPEZ,

                Petitioners,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 1, 2008             Decided:   November 10, 2008


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christine Lockhart Poarch, THE POARCH LAW FIRM, PC, Salem,
Virginia, for Petitioners.    Gregory G. Katsas, Acting Assistant
Attorney General, Michael P. Lindemann, Assistant Director, Jeffrey
L. Menkin, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luis Javier Lopez (“Lopez”), his wife Claudia Patricia

Ortega-Aguirre, and his children David and Sabastian Lopez, natives

and citizens of Columbia, petition for review of an order of the

Board of Immigration Appeals (“Board”), dismissing the appeal from

the immigration judge’s order denying Lopez’s applications for

asylum,   withholding     from     removal   and   withholding    under   the

Convention    Against    Torture    (“CAT”).       Lopez   was   the   primary

applicant and his application was denied because it was filed more

than one year after Lopez entered the United States and he did not

establish circumstances warranting an extension of the one year

period.   It was also found Lopez was not eligible for asylum relief

and withholding from removal because he contributed to a terrorist

organization.    Furthermore, he failed to show a nexus between a

protected ground and his fear of persecution. We deny the petition

for review.

           Insofar as Lopez challenges the finding that the asylum

application was untimely, we lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2006), even in

light of the passage of the REAL ID Act of 2005, Pub. L. No. 109-

13, 119 Stat. 231.      See Almuhtaseb v. Gonzales, 453 F.3d 743, 747-

48 (6th Cir. 2006) (collecting cases). Lopez’s attempt to make his

challenge a question of law is without merit.




                                       2
            Lopez     also   contends      the       immigration   judge    erred   in

denying his request for withholding of removal.                     “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”    Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing    INS   v.   Stevic,      467   U.S.    407,     430    (1984));   8   C.F.R.

§ 1251(b)(3) (2008). Based on our review of the record, we find

Lopez failed to make the requisite showing that there was a nexus

between a protected ground and his fear of persecution.*                            We

therefore uphold the denial of his request for withholding of

removal.

            We also find there was no error with the Board’s and the

immigration judge’s decision to deny relief under the Convention

Against Torture.

            Accordingly,      we    deny       the    petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




     *
      Lopez’s claim that the immigration judge erred by finding
that his payments to a terrorist organization prevented him from
being eligible for asylum or withholding of removal is not relevant
because Lopez was not otherwise eligible for either form of relief.


                                           3